            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 1 of 25


1    Devin Sreecharana, Esq. (AZ Bar No. 029057)
     Andrew S. Lishko, Esq. (AZ Bar No. 033136)
2    MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
3    Phoenix, AZ 85004-0022
     Telephone: (602)252-1900
4    Facsimile: (602)252-1114
     Email: devin@maypotenza.com
5    Email: alishko@maypotenza.com
     Attorneys for Defendant TruWest Credit Union
6
                          IN THE UNITED STATE DISTRICT COURT
7
                                FOR THE DISTRICT OF ARIZONA
8
      Linnea M. Gashi-Doberdoli,                       Case No.: 4:18-CV-483-RM
9
                           Plaintiff,                       TRUWEST CREDIT UNION’S
10    vs.                                                    ANSWER TO COMPLAINT
11    DT Automotive Center, Inc. dba Desert                       (Assigned to the
      Toyota Of Tucson; Truwest Credit Union;               Honorable Rosemary Marquez)
12    America First Credit Union, Tucson
      Federal Credit Union; Experian
13    Information Solutions, Inc.; Transunion,
      Llc,
14
                           Defendants.
15

16
            Defendant TruWest Credit Union (“TruWest”), by and through undersigned counsel,
17
     for their Answer to the Complaint filed by Plaintiff Linnea M. Gashi-Doberdoli (“Plaintiff”)
18
     admits, denies and affirmatively alleges as follows:
19
                                    I. PRELIMINARY STATEMENT
20
            1.     In response to the allegations set forth in paragraph 1, TruWest denies it failed
21
     to comply with the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. §1691(d), and its
22
     implementing regulations. TruWest further denies it violated the Fair Credit Reporting Act
23
     (“FCRA”) 15 U.S.C. § 1681 et. seq. or the Arizona Consumer Fraud Act. TruWest denies any
24
     remaining allegations contained in Paragraph 1 of Plaintiff’s Complaint.
25
            2.     In response to the allegations set forth in paragraph 2, TruWest denies it was
26
     involved in any alleged deceitful or improper financing arrangement involving Plaintiff.
27
     TruWest is without sufficient information, knowledge, or belief as to the truth of the
28
     remaining allegations contained in paragraph 2 and therefore denies the same.
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 2 of 25


 1          3.      In response to the allegations set forth in paragraph 3, TruWest admits that it is
 2   the vehicle loan assignee, and that it received a credit application from Desert Toyota.
 3   TruWest is without sufficient information, knowledge, or belief as to the truth of the
 4   remaining allegations contained in paragraph 3 and therefore denies the same.
 5          4.      In response to the allegations set forth in paragraph 4, TruWest is without
 6   sufficient information, knowledge, or belief as to the truth of the allegations contained therein
 7   and therefore denies the same.
 8          5.      In response to the allegations set forth in paragraph 5, TruWest denies those
 9   allegations.
10          6.      In response to the allegations set forth in paragraph 6, TruWest is without
11   sufficient information, knowledge, or belief as to the truth of the allegations therein and
12   therefore denies the same.
13          7.      In response to the allegations set forth in paragraph 7, TruWest denies that it
14   took an adverse action, violated Plaintiff’s rights, or that it otherwise violated the ECOA or
15   FCRA. TruWest is without sufficient information, knowledge, or belief as to the truth of the
16   remaining allegations in paragraph 7 and therefore denies the same.
17                                           II. JURISDICTION
18          8.      In response to the allegations set forth in paragraph 8, TruWest admits that this
19   Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, but TruWest
20   denies this Court has subject matter jurisdiction as to Plaintiff’s claims against TruWest
21   because Plaintiff agreed to arbitrate all such claims.
22          9.      In response to the allegations set forth in paragraph 9, TruWest admits that this
23   Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, but TruWest denies this
24   Court has subject matter jurisdiction as to Plaintiff’s claims against TruWest because Plaintiff
25   agreed to arbitrate all such claims.
26                        III.    VENUE & INTRA-DISTRICT AGREEMENT
27          10.     In response to the allegations set forth in paragraph 10, TruWest denies that
28   venue is proper as to claims against it because Plaintiff agreed to arbitrate all such claims.

                                                     2
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 3 of 25


 1          11.      In response to the allegations set forth in paragraph 11, TruWest denies it
 2   committed any wrongful conduct against Plaintiff from which a valid cause of action can
 3   arise. TruWest is without sufficient information, knowledge, or belief as to the truth of the
 4   remaining allegations, and therefore denies the same.
 5                                            IV. THE PARTIES
 6          12.      In response to the allegations set forth in paragraph 12, TruWest is without
 7   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 8   denies the same.
 9          13.      In response to the allegations set forth in paragraph 13, TruWest is without
10   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
11   denies the same.
12          14.      In response to the allegations set forth in paragraph 14, TruWest asserts that the
13   allegations are legal conclusions for which no response is required. Further, Plaintiff has not
14   brought any claims against TruWest under the Arizona Consumer Fraud Act, and therefore no
15   response is required. To the extent a response is required, TruWest admits that it is a domestic
16   credit union and a “person” under the Arizona Consumer Fraud Act. TruWest denies it is a
17   “creditor” within the meaning of the ECOA, and denies any remaining allegations in
18   paragraph 14.
19          15.      In response to the allegations set forth in paragraph 15, TruWest is without
20   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
21   denies the same.
22          16.      In response to the allegations set forth in paragraph 16, TruWest is without
23   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
24   denies the same.
25          17.      In response to the allegations set forth in paragraph 17, TruWest is without
26   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
27   denies the same.
28          18.      In response to the allegations set forth in paragraph 18, TruWest is without

                                                      3
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 4 of 25


 1   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 2   denies the same.
 3         19.    In response to the allegations set forth in paragraph 19, TruWest is without
 4   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 5   denies the same.
 6         20.    In response to the allegations set forth in paragraph 20, TruWest is without
 7   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 8   denies the same.
 9                 V. GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
10         21.    In response to the allegations set forth in paragraph 21, TruWest is without
11   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
12   denies the same.
13         22.    In response to the allegations set forth in paragraph 22, TruWest is without
14   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
15   denies the same.
16         23.    In response to the allegations set forth in paragraph 23, TruWest is without
17   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
18   denies the same.
19         24.    In response to the allegations set forth in paragraph 24, TruWest is without
20   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
21   denies the same.
22         25.    In response to the allegations set forth in paragraph 25, TruWest is without
23   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
24   denies the same.
25         26.    In response to the allegations set forth in paragraph 26, TruWest is without
26   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
27   denies the same.
28         27.    In response to the allegations set forth in paragraph 27, TruWest is without

                                                   4
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 5 of 25


 1   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 2   denies the same.
 3          28.    In response to the allegations set forth in paragraph 28, TruWest is without
 4   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 5   denies the same.
 6          29.    In response to the allegations set forth in paragraph 29, TruWest is without
 7   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 8   denies the same.
 9          30.    In response to the allegations set forth in paragraph 30, TruWest is without
10   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
11   denies the same.
12          31.    In response to the allegations set forth in paragraph 31, TruWest is without
13   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
14   denies the same.
15          32.    In response to the allegations set forth in paragraph 32, TruWest is without
16   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
17   denies the same.
18          33.    In response to the allegations set forth in paragraph 33, TruWest is without
19   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
20   denies the same.
21          34.    In response to the allegations set forth in paragraph 34, TruWest admits the
22   allegations contained therein.
23          35.    In response to the allegations set forth in paragraph 35, TruWest is without
24   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
25   denies the same.
26          36.    In response to the allegations set forth in paragraph 36, TruWest is without
27   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
28   denies the same.

                                                   5
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 6 of 25


 1         37.    In response to the allegations set forth in paragraph 37, TruWest is without
 2   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 3   denies the same.
 4         38.    In response to the allegations set forth in paragraph 37, TruWest responds that
 5   the documents speak for themselves.
 6         39.    In response to the allegations set forth in paragraph 37, TruWest responds that
 7   the documents speak for themselves.
 8         40.    In response to the allegations set forth in paragraph 40, TruWest is without
 9   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
10   denies the same.
11         41.    In response to the allegations set forth in paragraph 41, TruWest is without
12   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
13   denies the same.
14         42.    In response to the allegations set forth in paragraph 42, TruWest is without
15   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
16   denies the same.
17         43.    In response to the allegations set forth in paragraph 43, TruWest is without
18   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
19   denies the same.
20         44.    In response to the allegations set forth in paragraph 44, TruWest is without
21   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
22   denies the same.
23         45.    In response to the allegations set forth in paragraph 45, TruWest is without
24   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
25   denies the same.
26         46.    In response to the allegations set forth in paragraph 46, TruWest is without
27   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
28   denies the same.

                                                   6
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 7 of 25


 1          47.   In response to the allegations set forth in paragraph 47, TruWest is without
 2   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 3   denies the same.
 4          48.   In response to the allegations set forth in paragraph 48, TruWest is without
 5   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 6   denies the same.
 7          49.   In response to the allegations set forth in paragraph 49, TruWest is without
 8   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 9   denies the same.
10          50.   In response to the allegations set forth in paragraph 50, TruWest is without
11   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
12   denies the same.
13          51.   In response to the allegations set forth in paragraph 51, TruWest is without
14   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
15   denies the same.
16          52.   In response to the allegations set forth in paragraph 52, TruWest is without
17   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
18   denies the same.
19          53.   In response to the allegations set forth in paragraph 53, TruWest responds that
20   the documents speak for themselves. TruWest denies the remaining allegations contained
21   therein.
22          54.   In response to the allegations set forth in paragraph 54, TruWest is without
23   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
24   denies the same.
25          55.   In response to the allegations set forth in paragraph 55, TruWest the allegations
26   contained therein.
27          56.   In response to the allegations set forth in paragraph 56, TruWest admits that
28   during the phone call between its representative and Plaintiff, the TruWest representative and

                                                   7
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 8 of 25


 1   Plaintiff discussed information submitted on the credit application TruWest received from
 2   Defendant DT Automotive Center dba Desert Toyota of Tucson (“Desert Toyota”). TruWest
 3   denies the remaining allegations provided in paragraph 56. TruWest affirmatively alleges the
 4   purpose of the call was not to discuss the credit application.
 5          57.    In response to the allegations set forth in paragraph 57, TruWest admits that
 6   during the phone call between its representative and Plaintiff, the TruWest representative and
 7   Plaintiff discussed that the information provided by Plaintiff did not match the information
 8   listed in the credit application TruWest received from Desert Toyota. TruWest denies the
 9   remaining allegations provided in paragraph 57.
10          58.    In response to the allegations set forth in paragraph 58, TruWest admits that
11   during the phone call between its representative and Plaintiff, TruWest and Plaintiff discussed
12   the information stated on the credit application. TruWest further responds that the document
13   speaks for itself. TruWest denies the remaining allegations contained therein.
14          59.    In response to the allegations set forth in paragraph 59, TruWest admits that
15   during the phone call between its representative and Plaintiff, Plaintiff stated she was not
16   married. TruWest is without sufficient information, knowledge, or belief as to the truth of the
17   remaining allegations in paragraph 59, and therefore denies the same.
18          60.    In response to the allegations set forth in paragraph 60, TruWest admits that
19   during the phone call between its representative and Plaintiff, Plaintiff stated she owned her
20   own home, that she provided pay stubs to Desert Toyota, and that the information TruWest
21   received from Desert Toyota was false. TruWest is without sufficient information, knowledge,
22   or belief as to the truth of the remaining allegations, and therefore denies the same.
23          61.    In response to the allegations set forth in paragraph 61, TruWest admits that
24   during phone calls with Plaintiff, a TruWest representative indicated a TruWest representative
25   would speak with Desert Toyota. TruWest is without sufficient information, knowledge, or
26   belief as to the truth of the remaining allegations, and therefore denies the same.
27          62.    In response to the allegations set forth in paragraph 62, TruWest is without
28   sufficient information, knowledge, or belief as to the truth of these allegations and therefore

                                                     8
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 9 of 25


 1   denies the same.
 2         63.    In response to the allegations set forth in paragraph 63, TruWest is without
 3   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 4   denies the same.
 5         64.    In response to the allegations set forth in paragraph 64, TruWest is without
 6   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 7   denies the same.
 8         65.    In response to the allegations set forth in paragraph 65, TruWest is without
 9   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
10   denies the same.
11         66.    In response to the allegations set forth in paragraph 66, TruWest is without
12   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
13   denies the same.
14         67.    In response to the allegations set forth in paragraph 67, TruWest is without
15   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
16   denies the same.
17         68.    In response to the allegations set forth in paragraph 68, TruWest is without
18   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
19   denies the same.
20         69.    In response to the allegations set forth in paragraph 69, TruWest is without
21   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
22   denies the same.
23         70.    In response to the allegations set forth in paragraph 70, TruWest is without
24   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
25   denies the same.
26         71.    In response to the allegations set forth in paragraph 71, TruWest is without
27   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
28   denies the same.

                                                   9
           Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 10 of 25


 1         72.    In response to the allegations set forth in paragraph 72, TruWest is without
 2   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 3   denies the same.
 4         73.    In response to the allegations set forth in paragraph 73, TruWest is without
 5   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 6   denies the same.
 7         74.    In response to the allegations set forth in paragraph 74, TruWest is without
 8   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 9   denies the same.
10         75.    In response to the allegations set forth in paragraph 75, TruWest is without
11   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
12   denies the same.
13         76.    In response to the allegations set forth in paragraph 76, TruWest is without
14   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
15   denies the same.
16         77.    In response to the allegations set forth in paragraph 77, TruWest is without
17   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
18   denies the same.
19         78.    In response to the allegations set forth in paragraph 78, TruWest is without
20   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
21   denies the same.
22         79.    In response to the allegations set forth in paragraph 79, TruWest is without
23   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
24   denies the same.
25         80.    In response to the allegations set forth in paragraph 80, TruWest is without
26   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
27   denies the same.
28         81.    In response to the allegations set forth in paragraph 81, TruWest admits that it

                                                   10
           Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 11 of 25


 1   provided Plaintiff with a copy of the credit application that it received from Desert Toyota.
 2   TruWest denies the remaining allegations in paragraph 81.
 3          82.    In response to the allegations set forth in paragraph 82, TruWest is without
 4   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 5   denies the same.
 6          83.    In response to the allegations set forth in paragraph 83, TruWest is without
 7   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 8   denies the same.
 9          84.    In response to the allegations set forth in paragraph 84, TruWest is without
10   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
11   denies the same
12          85.    In response to the allegations set forth in paragraph 85, TruWest admits that on
13   or about December 14, 2017 Plaintiff alleged the information in the credit application, which
14   TruWest received from Desert Toyota, was false. TruWest admits that subsequent to the
15   December 14, 2017 conversation, Plaintiff alleged she did not sign the credit application.
16   TruWest denies the remaining allegations in paragraph 85.
17          86.    In response to the allegations set forth in paragraph 86, TruWest admits that it
18   provided Plaintiff a copy of the credit application it received from Desert Toyota. TruWest is
19   without sufficient information, knowledge, or belief as to the truth of the remaining
20   allegations, and therefore denies the same.
21          87.    In response to the allegations set forth in paragraph 87, TruWest is without
22   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
23   denies the same.
24                            DEFENDANT CREDITOR INQUIRIES
25          88.    In response to the allegations set forth in paragraph 88, TruWest is without
26   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
27   denies the same.
28          89.    In response to the allegations set forth in paragraph 89, TruWest is without
                                                   11
           Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 12 of 25


 1   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 2   denies the same.
 3         90.    In response to the allegations set forth in paragraph 90, TruWest is without
 4   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 5   denies the same.
 6         91.    In response to the allegations set forth in paragraph 91, TruWest is without
 7   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 8   denies the same.
 9         92.    In response to the allegations set forth in paragraph 92, TruWest is without
10   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
11   denies the same.
12         93.    In response to the allegations set forth in paragraph 93, TruWest is without
13   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
14   denies the same.
15         94.    In response to the allegations set forth in paragraph 94, TruWest is without
16   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
17   denies the same.
18         95.    In response to the allegations set forth in paragraph 95, TruWest is without
19   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
20   denies the same.
21         96.    In response to the allegations set forth in paragraph 96, TruWest is without
22   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
23   denies the same.
24         97.    In response to the allegations set forth in paragraph 97, TruWest is without
25   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
26   denies the same.
27         98.    In response to the allegations set forth in paragraph 98, TruWest is without
28   sufficient information, knowledge, or belief as to the truth of these allegations and therefore

                                                   12
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 13 of 25


 1   denies the same.
 2          99.     In response to the allegations set forth in paragraph 99, TruWest is without
 3   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 4   denies the same.
 5          100.    In response to the allegations set forth in paragraph 100, TruWest is without
 6   sufficient information, knowledge, or belief as to the truth of these allegations and therefore
 7   denies the same.
 8                  DEFENDANT TRUWEST CREDIT UNION CREDIT INQUIRY
                                AND CREDIT EXTENSION
 9

10          101.    In response to the allegations set forth in paragraph 101, TruWest admits these

11   allegations.

12          102.    In response to the allegations set forth in paragraph 102, TruWest admits that it

13   requested Plaintiff’s credit history on or about December 8, 2017. TruWest denies the

14   remaining allegations in paragraph 102.

15          103.    In response to the allegations set forth in paragraph 103, TruWest responds that

16   the document speaks for itself. TruWest is without sufficient information, knowledge, or

17   belief as to the truth of the remaining allegations, and therefore denies the same.

18          104.    In response to the allegations set forth in paragraph 104, TruWest responds that

19   the document speaks for itself. TruWest is without sufficient information, knowledge, or

20   belief as to the truth of the remaining allegations, and therefore denies the same.

21          105.    In response to the allegations set forth in paragraph 105, TruWest admits it

22   provided to Plaintiff a “Law Contract Addendum” dated December 8, 2017, which it received

23   from Desert Toyota. TruWest is without sufficient information, knowledge, or belief as to the

24   truth of the remaining allegations, and therefore denies the same.

25          106.    In response to the allegations set forth in paragraph 106, TruWest admits that it

26   provided to Plaintiff a credit application, which TruWest received from Desert Toyota.

27   TruWest is without sufficient information, knowledge, or belief as to the truth of the

28   remaining allegations, and therefore denies the same.

                                                    13
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 14 of 25


 1          107.     In response to the allegations set forth in paragraph 107, TruWest is without
 2   sufficient information, knowledge, or belief as to the truth of the allegations contained therein,
 3   and therefore denies the same.
 4          108.     In response to the allegations set forth in paragraph 108, TruWest admits that it
 5   did not provide Plaintiff with an adverse action notice. TruWest denies the remaining
 6   allegations in paragraph 108, and that it had any legal obligation to provide Plaintiff an
 7   adverse action notice or that it otherwise acted unlawfully.
 8          109.     In response to the allegations set forth in paragraph 109, TruWest admits that it
 9   did not provide Plaintiff an adverse action notice. TruWest denies the remaining allegations in
10   paragraph 109, and that it had any legal obligation to provide Plaintiff an adverse action
11   notice or otherwise acted unlawfully.
12          110.     In response to the allegations set forth in paragraph 110, TruWest denies that it
13   lacked a permissible purpose to receive a consumer report about Plaintiff. TruWest is without
14   sufficient information, knowledge, or belief as to the truth of the remaining allegations
15   contained therein, and therefore denies the same.
16                 COUNT I: Violation for the Federal Equal Credit Opportunity Act
                                         15 U.S.C. §1691(d)
17                         (Desert Toyota, Tucson Federal Credit Union,
18                     American First Credit Union, TruWest Credit Union)

19          111.     In response to the allegations set forth in paragraph 111, TruWest incorporates
20   and reasserts its previous responses to the foregoing allegations as if fully set forth herein.
21          112.     In response to the allegations set forth in paragraph 112, TruWest responds that
22   these are legal conclusions which require no response. To the extent that a response is
23   necessary, TruWest denies that it acted unlawfully or in violation of ECOA 15 U.S.C. §
24   1691(d). TruWest is without sufficient information, knowledge, or belief as to the truth of the
25   remaining allegations, and therefore denies the same.
26          113.     In response to the allegations set forth in paragraph 113, TruWest denies the
27   allegations to the extent they assert any illegal, improper, or wrongful conduct by TruWest.
28   TruWest is without sufficient information, knowledge, or belief as to the truth of the
                                                     14
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 15 of 25


 1   remaining allegations, and therefore denies the same.
 2          114.   In response to the allegations set forth in paragraph 114, TruWest denies the
 3   allegations to the extent they assert Plaintiff is entitled to recover any damages of any kind
 4   from TruWest. TruWest is without sufficient information, knowledge, or belief as to the truth
 5   of the remaining allegations, and therefore denies the same.
 6          115.   In response to the allegations set forth in paragraph 115, TruWest admits that it
 7   did not provide Plaintiff an adverse action notice, but denies that it had any legal obligation to
 8   provide Plaintiff an adverse action notice or otherwise acted unlawfully. TruWest is without
 9   sufficient information, knowledge, or belief as to the truth of the remaining allegations
10   relating to the conduct of other defendants, and therefore denies the same.
11              COUNT II: Violation for the Federal Equal Credit Opportunity Act
                                     15 U.S.C. §1691(a)(1)
12                                       (Desert Toyota)
13
            116.   In response to the allegations set forth in paragraph 116, TruWest incorporates
14
     and reasserts its previous responses to the foregoing allegations as if fully set forth herein.
15
            117.   In response to the allegations set forth in paragraph 117, TruWest responds that
16
     the allegations refer to parties other than TruWest and therefore do not require a response. To
17
     the extent a response is required, TruWest is without sufficient information, knowledge, or
18
     belief as to the truth of these allegations and therefore denies the same.
19
            118.   In response to the allegations set forth in paragraph 118, TruWest responds that
20
     the allegations refer to parties other than TruWest and therefore do not require a response. To
21
     the extent a response is required, TruWest is without sufficient information, knowledge, or
22
     belief as to the truth of these allegations and therefore denies the same.
23
            119.   In response to the allegations set forth in paragraph 119, TruWest responds that
24
     the allegations refer to parties other than TruWest and therefore do not require a response. To
25
     the extent a response is required, TruWest is without sufficient information, knowledge, or
26
     belief as to the truth of these allegations and therefore denies the same.
27
            120.   In response to the allegations set forth in paragraph 120, TruWest denies the
28
     allegations to the extent they assert Plaintiff is entitled to recover any damages of any kind
                                                     15
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 16 of 25


 1   from TruWest. TruWest is without sufficient information, knowledge, or belief as to the truth
 2   of the remaining allegations, and therefore denies the same.
 3              COUNT III: Violation for the Federal Equal Credit Opportunity Act
                                       16 U.S.C. §1691b(f)
 4                       (Desert Toyota, Tucson Federal Credit Union,
 5                  American First Credit Union, TruWest Credit Union)

 6          121.   In response to the allegations set forth in paragraph 121, TruWest incorporates
 7   and reasserts its previous responses to the foregoing allegations as if fully set forth herein.
 8          122.   In response to the allegations set forth in paragraph 122, TruWest responds that
 9   these are legal conclusions which require no response. To the extent a response is required,
10   TruWest denies that it acted unlawfully or in violation of the FCRA, 15 U.S.C. § 1681b(f).
11   TruWest is without sufficient information, knowledge, or belief as to the truth of the
12   remaining allegations, and therefore denies the same.
13          123.   In response to the allegations set forth in paragraph 123, TruWest responds that
14   it is without sufficient information, knowledge, or belief as to the as to the truth of the
15   allegations, and therefore denies the same.
16          124.   In response to the allegations set forth in paragraph 124, TruWest responds that
17   these are legal conclusions which require no response. To the extent a response is required,
18   TruWest denies that it engaged in any unlawful conduct. TruWest is without sufficient
19   information, knowledge, or belief as to the truth of the remaining allegations, and therefore
20   denies the same.
21          125.   In response to the allegations set forth in paragraph 125, TruWest responds that
22   these are legal conclusions which require no response. To the extent a response is required,
23   TruWest denies that it engaged in any unlawful conduct. TruWest is without sufficient
24   information, knowledge, or belief as to the truth of the remaining allegations, and therefore
25   denies the same.
26          126.   In response to the allegations set forth in paragraph 126, TruWest admits that it
27   received a credit application from Desert Toyota. TruWest is without sufficient information,
28   knowledge, or belief as it relates to the remaining allegations, and therefore denies the same.
                                                     16
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 17 of 25


 1          127.   In response to the allegations set forth in paragraph 127, TruWest denies the
 2   allegations contained therein. With regard to the other Defendants, TruWest is without
 3   sufficient information, knowledge, or belief as to the truth of the allegations contained therein,
 4   and therefore denies the same.
 5          128.   In response to the allegations set forth in paragraph 128, TruWest denies the
 6   allegations contained therein. With regard to the other Defendants, TruWest is without
 7   sufficient information, knowledge, or belief as it relates to the truth of the allegations relating
 8   to the conduct of other defendants, and therefore denies the same.
 9          129.   In response to the allegations set forth in paragraph 129, TruWest denies the
10   allegations contained therein. With regard to the other Defendants, TruWest is without
11   sufficient information, knowledge, or belief as it relates to the truth of the allegations relating
12   to the conduct of other defendants, and therefore denies the same.
13          130.   In response to the allegations set forth in paragraph 130, TruWest responds that
14   this is a legal conclusion which requires no response. To the extent a response is necessary,
15   TruWest denies the allegations contained therein. With regard to the other Defendants,
16   TruWest is without sufficient information, knowledge, or belief as to the truth of the
17   remaining allegations, and therefore denies the same.
18          131.   In response to the allegations set forth in paragraph 131, TruWest responds that
19   this is a legal conclusion which requires no response. To the extent a response is necessary
20   TruWest denies that Plaintiff is entitled to any damages from TruWest. With regard to the
21   other Defendants, TruWest is without sufficient information, knowledge, or belief as to the
22   truth of the remaining allegations, and therefore denies the same.
23                   COUNT IV: Violation of the Arizona Consumer Fraud Act
                                 A.R.S. §§ 44-1521 to 44-1534
24                                      (Desert Toyota)
25
            132.   In response to the allegations set forth in paragraph 132, TruWest incorporates
26
     and reasserts its responses to the foregoing allegations as if fully set forth herein.
27
            133.   In response to the allegations set forth in paragraph 133, TruWest responds that
28
     the allegations refer to parties other than TruWest and therefore do not require a response. To
                                                      17
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 18 of 25


 1   the extent a response is required, TruWest is without sufficient information, knowledge, or
 2   belief as to the truth of these allegations and therefore denies the same.
 3          134.   In response to the allegations set forth in paragraph 134, TruWest responds that
 4   the allegations refer to parties other than TruWest and therefore do not require a response. To
 5   the extent a response is required, TruWest is without sufficient information, knowledge, or
 6   belief as to the truth of these allegations and therefore denies the same.
 7          135.   In response to the allegations set forth in paragraph 135, TruWest responds that
 8   the allegations refer to parties other than TruWest and therefore do not require a response. To
 9   the extent a response is required, TruWest is without sufficient information, knowledge, or
10   belief as to the truth of these allegations and therefore denies the same.
11          136.   In response to the allegations set forth in paragraph 136, TruWest responds that
12   the allegations refer to parties other than TruWest and therefore do not require a response. To
13   the extent a response is required, TruWest is without sufficient information, knowledge, or
14   belief as to the truth of these allegations and therefore denies the same.
15          137.   In response to the allegations set forth in paragraph 137, TruWest responds that
16   the allegations refer to parties other than TruWest and therefore do not require a response. To
17   the extent a response is required, TruWest is without sufficient information, knowledge, or
18   belief as to the truth of these allegations and therefore denies the same.
19          138.   In response to the allegations set forth in paragraph 138, TruWest responds that
20   the allegations refer to parties other than TruWest and therefore do not require a response. To
21   the extent a response is required, TruWest is without sufficient information, knowledge, or
22   belief as to the truth of these allegations and therefore denies the same.
23          139.   In response to the allegations set forth in paragraph 139, TruWest responds that
24   the allegations refer to parties other than TruWest and therefore do not require a response. To
25   the extent a response is required, TruWest is without sufficient information, knowledge, or
26   belief as to the truth of these allegations and therefore denies the same.
27          140.   In response to the allegations set forth in paragraph 140, TruWest responds that
28   the allegations refer to parties other than TruWest and therefore do not require a response. To

                                                     18
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 19 of 25


 1   the extent a response is required, TruWest is without sufficient information, knowledge, or
 2   belief as to the truth of these allegations and therefore denies the same.
 3          141.   In response to the allegations set forth in paragraph 141, TruWest admits that it
 4   provided Plaintiff a copy of the credit application TruWest received from Desert Toyota.
 5   TruWest is without sufficient information, knowledge, or belief as to the truth of the
 6   remaining allegations, and therefore denies the same.
 7          142.   In response to the allegations set forth in paragraph 142, TruWest responds that
 8   the allegations refer to parties other than TruWest and therefore do not require a response. To
 9   the extent a response is required, TruWest is without sufficient information, knowledge, or
10   belief as to the truth of these allegations and therefore denies the same.
11          143.   In response to the allegations set forth in paragraph 143, TruWest responds that
12   the allegations refer to parties other than TruWest and therefore do not require a response. To
13   the extent a response is required, TruWest is without sufficient information, knowledge, or
14   belief as to the truth of these allegations and therefore denies the same.
15          144.   In response to the allegations set forth in paragraph 144, TruWest responds that
16   the allegations refer to parties other than TruWest and therefore do not require a response. To
17   the extent a response is required, TruWest is without sufficient information, knowledge, or
18   belief as to the truth of these allegations and therefore denies the same.
19          145.   In response to the allegations set forth in paragraph 145, TruWest responds that
20   the allegations refer to parties other than TruWest and therefore do not require a response. To
21   the extent a response is required, TruWest is without sufficient information, knowledge, or
22   belief as to the truth of these allegations and therefore denies the same.
23          146.   In response to the allegations set forth in paragraph 146, TruWest responds that
24   the allegations refer to parties other than TruWest and therefore do not require a response. To
25   the extent a response is required, TruWest is without sufficient information, knowledge, or
26   belief as to the truth of these allegations and therefore denies the same.
27          147.   In response to the allegations set forth in paragraph 147, TruWest denies the
28   allegations to the extent they assert Plaintiff is entitled to recover any damages of any kind

                                                     19
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 20 of 25


 1   from TruWest. With regard to the other Defendants, TruWest is without sufficient
 2   information, knowledge, or belief as to the truth of the remaining allegations, and therefore
 3   denies the same.
 4                 COUNT V: Violation for the Federal Fair Credit Reporting Act
                                       15 U.S.C. §1681e(a)
 5                                         (Experian)
 6
            148.   In response to the allegations set forth in paragraph 148, TruWest incorporates
 7
     and reasserts its responses to the foregoing allegations as if fully set forth herein.
 8
            149.   In response to the allegations set forth in paragraph 149, TruWest responds that
 9
     the allegations refer to parties other than TruWest and therefore do not require a response. To
10
     the extent a response is required, TruWest is without sufficient information, knowledge, or
11
     belief as to the truth of these allegations and therefore denies the same.
12
            150.   In response to the allegations set forth in paragraph 150, TruWest responds that
13
     the allegations refer to parties other than TruWest and therefore do not require a response. To
14
     the extent a response is required, TruWest is without sufficient information, knowledge, or
15
     belief as to the truth of these allegations and therefore denies the same.
16
            151.   In response to the allegations set forth in paragraph 151, TruWest responds that
17
     the allegations refer to parties other than TruWest and therefore do not require a response. To
18
     the extent a response is required, TruWest is without sufficient information, knowledge, or
19
     belief as to the truth of these allegations and therefore denies the same.
20
            152.   In response to the allegations set forth in paragraph 152, TruWest responds that
21
     the allegations refer to parties other than TruWest and therefore do not require a response. To
22
     the extent a response is required, TruWest is without sufficient information, knowledge, or
23
     belief as to the truth of these allegations and therefore denies the same.
24
                   COUNT VI: Violation for the Federal Fair Credit Reporting Act
25                                     15 U.S.C. §1681e(a)
                                          (TransUnion)
26

27          153.   In response to the allegations set forth in paragraph 153, TruWest incorporates
28   and reasserts its responses to the foregoing allegations as if fully set forth herein.

                                                      20
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 21 of 25


 1          154.   In response to the allegations set forth in paragraph 154, TruWest responds that
 2   the allegations refer to parties other than TruWest and therefore do not require a response. To
 3   the extent a response is required, TruWest is without sufficient information, knowledge, or
 4   belief as to the truth of these allegations and therefore denies the same.
 5          155.   In response to the allegations set forth in paragraph 155, TruWest responds that
 6   the allegations refer to parties other than TruWest and therefore do not require a response. To
 7   the extent a response is required, TruWest is without sufficient information, knowledge, or
 8   belief as to the truth of these allegations and therefore denies the same.
 9          156.   In response to the allegations set forth in paragraph 156, TruWest responds that
10   the allegations refer to parties other than TruWest and therefore do not require a response. To
11   the extent a response is required, TruWest is without sufficient information, knowledge, or
12   belief as to the truth of these allegations and therefore denies the same.
13          157.   In response to the allegations set forth in paragraph 157, TruWest responds that
14   the allegations refer to parties other than TruWest and therefore do not require a response. To
15   the extent a response is required, TruWest is without sufficient information, knowledge, or
16   belief as to the truth of these allegations and therefore denies the same.
17                                    AFFIRMATIVE DEFENSES
18          TruWest affirmatively states the following avoidance or affirmative defenses:
19          1.     TruWest denies each and every allegation of Plaintiff’s Complaint not expressly
20   admitted herein.
21          2.      Plaintiff’s claims against TruWest may be barred, in whole or in part, by
22   estoppel, waiver, unclean hands, and laches.
23          3.     Plaintiff’s claims against TruWest are barred because Plaintiff incurred no
24   damages and, therefore, has no causes of action against TruWest.
25          4.     Plaintiff’s claims against TruWest are barred because Plaintiff’s damages, if
26   any, were caused by Plaintiff’s own acts and/or omissions.
27          5.     Plaintiff’s claims against TruWest are barred because Plaintiff has failed to
28   mitigate her alleged damages, if any, in a reasonable manner.

                                                     21
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 22 of 25


 1          6.     Plaintiff’s Complaint fails to state a claim against TruWest under either the
 2   ECOA or FCRA against TruWest.
 3          7.     TruWest is not a “creditor” under the ECOA.
 4          8.     TruWest took no adverse action with respect to Plaintiff under the ECOA or
 5   FCRA.
 6          9.     TruWest had a proper certification and permissible purpose to make inquiry of
 7   Plaintiff’s credit under the FCRA.
 8          10.    TruWest took no discriminatory action against Plaintiff in violation of the
 9   ECOA.
10          11.    TruWest did not fail to provide any required notices or notifications of its
11   actions to Plaintiff under the ECOA or the FCRA.
12          12.    TruWest reasonably relied that Plaintiff’s credit application and relevant credit
13   transaction forms were actually signed by Plaintiff and complied with all federal, state, and
14   local laws and regulation’s including, but not limited to, the ECOA and FCRA.
15          13.    TruWest reasonably relied that Plaintiff’s credit application authorized it to
16   receive credit reports regarding Plaintiff.
17          14.    TruWest reasonably relied on Desert Toyota to provide accurate information
18   relating to Plaintiff and her credit application.
19          15.    Upon information and belief, there may be non-parties at fault who will be
20   identified in accordance with applicable law and procedural rules.
21          16.    Plaintiff failed to exhaust her administrative remedies prior to seeking judicial
22   relief through this action.
23          17.    This Court lacks subject matter jurisdiction over this action and this Court
24   provides an improper venue for this action because Plaintiff contractually agreed to arbitrate
25   any claims against TruWest.
26          18.    TruWest reserves all rights to assert claims against Defendants in this action,
27   including but not limited to indemnification.
28          19.    TruWest reserves the right to amend its Answer and plead any and all additional

                                                         22
            Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 23 of 25


 1   affirmative defenses, including those enumerated in Rules 8(c) or 12(b), Federal Rules of
 2   Civil Procedure, as may be justified by evidence produced through disclosure and discovery.
 3          20.      TruWest is entitled to the recovery of its costs incurred and expended herein
 4   pursuant to 15 U.S.C. § 1681 and. A.R.S. § 12-341.
 5          21.      TruWest is entitled to such other and further relief as the Court deems proper.
 6                                        PRAYER FOR RELIEF
 7          WHEREFORE, TruWest, having fully answered Plaintiff’s Complaint, respectfully
 8   requests this Court enter judgment in its favor and against Plaintiff as follows:
 9          A. Dismissing the Complaint, and Plaintiff taking nothing thereby;
10          B. Granting TruWest judgment against Plaintiff, together with an award of its costs
11                incurred in defending this action pursuant to 15 U.S.C. § 1681, A.R.S. § 12-341,
12                and any other applicable statute or law; and,
13          C. Awarding TruWest such other and further relief as this Court deems just and proper
14                under the circumstances.
15
            RESPECTFULLY SUBMITTED this 2nd day of November, 2018.
16

17                                            MAY, POTENZA, BARAN & GILLESPIE, P.C.
18
                                              /s/ Andrew S. Lishko, Esq.
19                                            Devin Sreecharana, Esq.
                                              Andrew S. Lishko, Esq.
20                                            Attorneys for Defendant
21

22

23

24

25

26

27

28

                                                      23
           Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 24 of 25


 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on November 2, 2018, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5                                   Christine Anderson Ferraris
 6                                    A. Ferraris Law, P.L.L.C.
                                      333 N. Wilmot, Suite 340
 7                                     Tucson, Arizona 85711
                                        Attorney for Plaintiff
 8

 9                                       Susan M. Rotkis
                            Consumer Litigation Associates West PLLC
10                                382 South Convent Avenue
11                                     Tucson, AZ 85701
                                      Attorney for Plaintiff
12
                                     Jonathan Adam Dessaules
13
                                       Dessaules Law Group
14                                  5353 N. 16th Street, Suite 110
                                        Phoenix, AZ 85016
15                   Attorney for Defendant Experian Information Solutions Inc.
16
                                           John Neil Stuart
17                                    Cohen Dowd Quigley PC
                                       Camelback Esplanade 1
18
                                2425 E. Camelback Road, Suite 1100
19                                        Phoenix AZ 85016
                               Attorney for Defendant TransUnion LLC
20

21                                     Benjamin John Branson
                                         Timothy R. Hyland
22                                    The Cavanagh Law Firm
                                1850 N. Central Avenue, Suite 2400
23
                                        Phoenix, AZ 85004
24                      Attorneys for Defendant American First Credit Union

25                                     Christopher Kyutaek Heo
26                                  Jones Skelton & Hochuli PLC
                                     40 N Central Ave., Ste. 2700
27                                       Phoenix, AZ 85004
                          Attorney for Defendant DT Automotive Center Inc.
28

                                                  24
           Case 4:18-cv-00483-RM Document 25 Filed 11/02/18 Page 25 of 25


 1                                      David L O'Daniel
                                      Gordon & Rees LLP
 2                               111 W Monroe St., Ste. 1600
 3                                     Phoenix, AZ 85003
                          Attorney for Defendant Tucson Credit Union
 4

 5
     /s/ Renee Gonzales
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              25
